Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/24/2022 has been entered. Currently, claims 1-13 and 15-21 remain pending in the application. Claims 6-7 and 11 were amended by the applicant to overcome previous 35 USC 112(b) rejections set forth in the Non-Final Office Action mailed 06/23/2022. Additionally, new claims 20-21 have been added, without the addition of new matter, to include further narrowing limitations. Also, claim 14 has been cancelled. Lastly, remaining claim objections and 35 USC 112(b) rejections are recited below.
Response to Arguments
Applicant’s arguments, see Remarks and Amendments, filed 09/24/2022, with respect to the 35 USC 103 rejection in the Non-Final Office Action mailed 06/23/2022 have been fully considered and are persuasive.  Therefore, the previous 35 USC 103 rejection  has been withdrawn. However, a new grounds of rejection is recited below given by the following prior art: Furumori (U.S. Patent Pub. No. 20070212520), Himmelsbach et al. (WO 9939756 A2), Rawlings et al. (U.S. Patent No. 5010883), Rolf (U.S. Patent Pub. No. 20070026056), Matsumura et al. (JP 3027002 B2), Keener et al. (U.S. Patent Pub. No. 20110195625), Rosenberg (CN 102223858 A), and Stenton (U.S. Patent Pub. No. 20030032980).
Claim Objections
Claims 8, 15, and 18 are objected to because of the following informalities:  
In claim 8, line 2, rephrase “channels a second” to read --channels of a second--.
In claim 15, line 1, rephrase “a dressing” to read --the dressing--.
In claim 18, line 4, rephrase “a wound in” to read --the wound in--.
Appropriate correction is required.
Claim Interpretation
The term “about” in claim 1, line 10; claim 3, line 2; claim 8, lines 3 and 5, is interpreted as the claimed range +/- 10um (see Remarks, filed 09/24/2022, Page 7, Paragraph 1). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the surface areas" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “sum of the surface areas” to read --a sum of surface areas--.
Claim 18, line 4, recite the limitation “the area” in line 4; "the periphery" in line 4; “the likelihood” in line 5; and “the wound area” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the area” to read --an area--. Also, rephrase “the periphery” to read --a periphery--. Lastly, rephrase “the wound area” to read --a wound area--. Furthermore, the term “the likelihood” lacks antecedent basis as well as is a relative term that renders the meets and bounds of the claim indefinite. Rephrase “reducing the likelihood of” to read --reducing--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 10, 15, and 21, as best understood by the 35 USC 112(b) above,  are rejected under 35 U.S.C. 103 as being unpatentable over Furumori (U.S. Patent Pub. No. 20070212520) in view of Himmelsbach et al. (WO 9939756 A2).
Regarding claim 1, Furumori discloses a dressing (Paragraphs 55-57, pressure-sensitive adhesive tape comprising a non-woven substrate sheet and a pressure sensitive adhesive layer disposed on at least one side of the substrate) comprising a sheet and an adhesive, wherein: a. the adhesive is a pressure-sensitive adhesive and is adhered to (Paragraph 57)  the sheet, b. the sheet (i) comprises sheet material (Paragraph 56, nonwoven fabric is a sheet material), (ii) has channels (Paragraph 58, penetrating pores penetrate substrate and adhesive layer forming parallel channel zones) forming a channel zone; (iii) has a proximal side (Paragraph 57, proximal side of 33substrate where the adhesive layer is attached has a surface area) comprising a surface area, and a distal side (Paragraphs 56-57, non-skin contacting side of substrate has a surface area) comprising a surface area, and (iv) the sheet material demonstrates at least water permeability (Paragraphs 161 and 170, chemical binding-treated nonwoven fabric exhibits moisture permeability and the adhesive agent used for forming the pressure-sensitive adhesive layer has moisture permeability); c. the channels (i) traverse (Paragraphs 58 and 111, penetrating pores penetrate substrate and adhesive layer, thereby traverse from proximal side of substrate to distal side of substrate. Pores are aligned in a width direction and spaced apart in a longitudinal direction such that they are positioned at an angle of approximately 90 degrees relative to the substrate) the sheet from the proximal side to the distal side at an angle; (ii) are a number per cm2 of the distal surface area (Paragraphs 63, 101, and 110-11, The size of the penetrating pore is in the range of 0.09 to 3 mm2. The distance between one penetrating pore and another penetrating pore adjacent thereto is 0.3 mm or more and 3 mm or less for the distance between non-cut sections in a cross direction and is 1 mm or more and 10 mm or less for the distance between non-cut sections in a longitudinal direction. Thereby, these factors may be selected to derive a number per cm2 of surface area); and (iii) have a diameter of 25 um to about 10 mm (Paragraphs 110 and 154, pores are a circular shape and thereby has a diameter, wherein the pore has an area of 0.09 to 3 mm2 such that the diameter is in the range of 0.33 mm to 1.95 mm; See MPEP 2144.05(I) prima facie case of obviousness as the disclosed range falls within and is narrower than the claimed range); d. the adhesive, the sheet, and the dressing are dermatologically acceptable (Paragraph 11, the pressure-sensitive adhesive tape causes less skin irritation so as to be used for a medical use); e. the channel angle is from 20 degrees to 90 degrees (Paragraphs 58 and 111, penetrating pores penetrate substrate and adhesive layer, thereby traverse from proximal side of substrate to distal side of substrate. Pores are aligned in a width direction and spaced apart in a longitudinal direction such that they are positioned at an angle of approximately 90 degrees relative to the substrate) relative to the sheet; f. the sheet has a length and a width and wherein the length is longer than (Paragraph 219, the pressure-sensitive adhesive sheet was cut to give a pressure-sensitive adhesive sheet having the size of about 50 cm in length and about 25 mm in width) the width, g. the adhesive is adhered to (Paragraph 57, proximal side of substrate where the adhesive layer is attached) the proximal side of the sheet; h. the sheet material is rayon (Paragraph 157, substrate nonwoven fabric is rayon).
However, Furumori fails to explicitly disclose (1) the channels are 1 to 160,000 a number per cm2 of the distal surface area; (2) the sheet material without the channels has air permeability of at least 0.01 cm3/s/cm2.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channel number per cm2 of the distal surface area of Furumori, so that the channel number per cm2 of the distal surface area is 1 to 160,000, as taught by Furumori, in order to provide an improved dressing that provides a desirable amount of dressing permeability, as given by the surface area amount of the channel (Furumori, Paragraphs 110-111). Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 17, Paragraph 107 indicating the range is simply selected “depending upon intended usage” and “optionally”). Lastly, Examiner notes that since the claim value of 1 to 160,000 of the channel surface area is given by selecting the number of holes and dimension of each hole of Furumori as discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." see MPEP 2144.05(I).
However, Furumori as modified fails to explicitly disclose (2) the sheet material without the channels has air permeability of at least 0.01 cm3/s/cm2.
Himmelsbach teaches an analogous dressing (Page1/43, Paragraph 2, medical plaster) wherein the analogous sheet material (Page 4/43, Paragraph 3 and Page 5/43, Paragraph 6, non-woven rayon based carrier layer) without the analogous channels (Page 3/43, Paragraph 5, carrier layer may be porous) has air permeability of at least 0.01 cm3/s/cm2 (Page 10/43, Paragraph 1, carrier material has air permeability of greater than 70 cm3/s/cm2; see MPEP 2144.05 regarding prima facia obviousness of overlapping ranges as the taught range of greater than 70  cm3/s/cm2 falls within the claimed range of greater than 0.01 cm3/s/cm2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sheet material of Furumori as modified, so there is an air permeability without the channels of at least 0.01 cm3/s/cm2, as taught by Himmelsbach, in order to provide an improved dressing with an enhanced sheet material that allows for air to be transferred for providing a healing effect to the wound (Himmelsbach, Page 10/43, Paragraph 1). 
	Regarding claim 2, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses wherein the sheet material is nonwoven rayon (Furumori, Paragraph 157, substrate nonwoven fabric is rayon).
Regarding claim 3, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses wherein the channels are the number per cm2 of the distal surface area (Paragraphs 63, 101, and 110-11, The size of the penetrating pore is in the range of 0.09 to 3 mm2. The distance between one penetrating pore and another penetrating pore adjacent thereto is 0.3 mm or more and 3 mm or less for the distance between non-cut sections in a cross direction and is 1 mm or more and 10 mm or less for the distance between non-cut sections in a longitudinal direction. Thereby, these factors may be selected to derive a number per cm2 of surface area); and have a diameter of 25 um to about 2.5 mm (Paragraphs 110 and 154, pores are a circular shape and thereby has a diameter, wherein the pore has an area of 0.09 to 3 mm2 such that the diameter is in the range of 0.33 mm to 1.95 mm; See MPEP 2144.05(I) prima facie case of obviousness as the disclosed range falls within as is narrower than the claimed range).
However, the combination of Furumori in view of Himmelsbach fails to explicitly disclose the channels are 1 to 1000 in number per cm2 of the distal surface area.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channel number per cm2 of the distal surface area of Furumori in view of Himmelsbach, so that the channel number per cm2 of the distal surface area is 1 to 1,000, as taught by Furumori, in order to provide an improved dressing that provides a desirable amount of dressing permeability, as given by the surface area amount of the channel (Furumori, Paragraphs 110-111). Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 17, Paragraph 107 indicating the range is simply selected “depending upon intended usage” and “optionally”). Lastly, Examiner notes that since the claim value of 1 to 1,000 of the channel surface area is given by selecting the number of holes and dimension of each hole of Furumori as discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I).
Regarding claim 10, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses wherein a sum of surface areas defined by the apertures of the channels is a number of a total surface area (Furumori, Paragraphs 63, 101, and 110-11, The size of the penetrating pore is in the range of 0.09 to 3 mm2. The distance between one penetrating pore and another penetrating pore adjacent thereto is 0.3 mm or more and 3 mm or less for the distance between non-cut sections in a cross direction and is 1 mm or more and 10 mm or less for the distance between non-cut sections in a longitudinal direction. Thereby, these factors may be selected to derive a surface area of the pores relative to the substrate) defined by the sheet.
However, the combination of Furumori in view of Himmelsbach fails to explicitly disclose a sum of surface areas defined by the apertures of the channels is a number between 0.01% and 10% of a total surface area.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channel % of total surface area of Furumori in view of Himmelsbach, so that the channel % of total surface area is 0.01 % and 10%, as taught by Furumori, in order to provide an improved dressing that provides a desirable amount of dressing permeability, as given by the surface area amount of the channel (Furumori, Paragraphs 110-111). Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 17, Paragraph 108 indicating the range is simply selected “optionally”). Lastly, Examiner notes that since the claim value of 0.01 % and 10% of the channel total surface area is given by selecting the number of holes and dimension of each hole of Furumori as discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I).
With respect to claim 15, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses a method of treating a wound comprising applying (Furumori, Paragraphs 55-57, pressure-sensitive adhesive tape applied on wound) the dressing.
Regarding claim 21, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses wherein the sheet (Furumori, Paragraphs 55-57, non-woven substrate sheet has proximal and distal surface with no intervening compartment in between) does not contain an intervening compartment.
Claims 4-8, 13, and 18, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Furumori (U.S. Patent Pub. No. 20070212520) in view of Himmelsbach et al. (WO 9939756 A2), as applied to claim 1, and in further view of Rawlings et al. (U.S. Patent No. 5010883). 
Regarding claim 4, the combination of Furumori in view of Himmelsbach discloses the invention as described above but fails to explicitly disclose a non-perforation zone without channels and wherein the non-perforation zone is at least 0.5 cm in width and localized along a periphery of the width of the dressing.
Rawlings teaches an analogous dressing 11 (Col. 12, lines 6-10 and Figure 3, dressing 11 with first layer 13 extending beyond the periphery of the continuous film 12) comprising a non-perforation zone (Col. 6, lines 66-68 and Col. 7, lines 1-3, the first layer 13 will extend beyond the periphery of the continuous film 12. The seal may therefore be formed around the edge of the continuous film 12 so leaving a margin of the first layer 13 which is arranged to be unperforated) without analogous channels 18 (Col. 12, line 14, holes 18) and wherein the non-perforation zone is at least 0.5 cm in width (Col. 7, lines 21-23, margin will be from 2 to 4 cm wide; see MPEP 2144.05 regarding prima facia obviousness of overlapping ranges as the taught range of 2 to 4 cm falls within the claimed range of greater than 0.5 cm) and localized along a periphery (Col. 7, lines 25-26, This margin may be present in all four edges of the dressing) of the width of the dressing 11.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the periphery of the sheet of the dressing of Furumori in view of Himmelsbach, so that there is a non-perforation zone at the periphery that is at least 0.5cm in width, as taught by the second embodiment of Rawlings, in order to provide an improved dressing with an enhanced sheet having a periphery that is unperforated for providing increased support and decreased exudate transport around the perimeter of the dressing (Rawlings, Col. 7, lines 1-3 and 21-23).
Regarding claim 5, the combination of Furumori in view of Himmelsbach in view of Rawlings discloses the invention as described above and further discloses wherein the dressing has a plurality of channel zones (Furumori, Paragraphs 58 and 111, penetrating pores penetrate substrate and adhesive layer forming parallel channel zones) and a plurality of non-perforation zones (Furumori, Paragraph 111, there is 1 mm or more and 10 mm or less for the distance between non-cut sections in a longitudinal direction that are parallel to periphery edges of the tape; See MPEP 2144.05(I) prima facie case of obviousness as the disclosed range falls within and is narrower than the claimed range) of at least 0.5 cm width running parallel to the periphery measured along the width of the dressing wherein at least one of the non-perforation zones is interspersed between (Furumori, Paragraph 111, space of 1 mm or more and 10 mm or less interspersed between channel zones) at least one of the channel zones.
Regarding claim 6, the combination of Furumori in view of Himmelsbach in view of Rawlings  discloses the invention as described above and further discloses wherein the channels are 0.25 to 1.95 mm in diameter (Furumori, Paragraphs 110 and 154, pores are a circular shape and thereby has a diameter, wherein the pore has an area of 0.09 to 3 mm2 such that the diameter is in the range of 0.33 mm to 1.95 mm; See MPEP 2144.05(I) prima facie case of obviousness as the disclosed range overlaps with the claimed range), wherein the channels are the number per cm2 distal surface area (Furumori, Paragraphs 63, 101, and 110-11, The size of the penetrating pore is in the range of 0.09 to 3 mm2. The distance between one penetrating pore and another penetrating pore adjacent thereto is 0.3 mm or more and 3 mm or less for the distance between non-cut sections in a cross direction and is 1 mm or more and 10 mm or less for the distance between non-cut sections in a longitudinal direction. Thereby, these factors may be selected to derive a number per cm2 of surface area).
However, the combination of Furumori in view of Himmelsbach in view of Rawlings fails to explicitly disclose (1) the channels are 0.25 to 1.5 mm in diameter; (2) wherein the channels are 5 to 25 per cm2 distal surface area.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channel diameter of 0.25 to 1.95 mm of Furumori in view of Himmelsbach in view of Rawlings, so that the diameter is 0.25 to 1.5 mm, as taught by Furumori, in order to provide an improved dressing that provides a desirable amount of dressing permeability, as given by the surface area amount of the channel (Furumori, Paragraphs 110-111). Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 3, Paragraph 12 indicating the range is simply selected in a range comprising a relative term “about”). Lastly, Examiner notes that since the claim value of 0.25 to 1.5 mm of the channel diameter is given by Furumori as discussed above, it has been held that a prior art reference that discloses a range encompassing an overlapping claimed range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I).
Additionally, it would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channel number per cm2 of the distal surface area of Furumori in view of Himmelsbach in view of Rawlings, so that the channel number per cm2 of the distal surface area is 5 to 25, as taught by Furumori, in order to provide an improved dressing that provides a desirable amount of dressing permeability, as given by the surface area amount of the channel (Furumori, Paragraphs 110-111). Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 17, Paragraph 107 indicating the range is simply selected “depending upon intended usage” and “optionally”). Lastly, Examiner notes that since the claim value of 5 to 25 of the channel surface area is given by selecting the number of holes and dimension of each hole of Furumori as discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I).
Regarding claim 7, the combination of Furumori in view of Himmelsbach in view of Rawlings  discloses the invention as described above and further discloses wherein the channels are 0.25 to 1.95 mm in diameter (Furumori, Paragraphs 110 and 154, pores are a circular shape and thereby has a diameter, wherein the pore has an area of 0.09 to 3 mm2 such that the diameter is in the range of 0.33 mm to 1.95 mm; See MPEP 2144.05(I) prima facie case of obviousness as the disclosed range overlaps with the claimed range), wherein the channels are the number per cm2 distal surface area (Furumori, Paragraphs 63, 101, and 110-11, The size of the penetrating pore is in the range of 0.09 to 3 mm2. The distance between one penetrating pore and another penetrating pore adjacent thereto is 0.3 mm or more and 3 mm or less for the distance between non-cut sections in a cross direction and is 1 mm or more and 10 mm or less for the distance between non-cut sections in a longitudinal direction. Thereby, these factors may be selected to derive a number per cm2 of surface area).
However, the combination of Furumori in view of Himmelsbach in view of Rawlings fails to explicitly disclose (1) the channels are 0.25 to 1.5 mm in diameter; (2) wherein the channels are 5 to 25 per cm2 distal surface area.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channel diameter of 0.25 to 1.95 mm of Furumori in view of Himmelsbach in view of Rawlings, so that the diameter is 0.25 to 1.5 mm, as taught by Furumori, in order to provide an improved dressing that provides a desirable amount of dressing permeability, as given by the surface area amount of the channel (Furumori, Paragraphs 110-111). Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 3, Paragraph 12 indicating the range is simply selected in a range comprising a relative term “about”). Lastly, Examiner notes that since the claim value of 0.25 to 1.5 mm of the channel diameter is given by Furumori as discussed above, it has been held that a prior art reference that discloses a range encompassing an overlapping claimed range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I).
Additionally, it would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channel number per cm2 of the distal surface area of Furumori in view of Himmelsbach in view of Rawlings, so that the channel number per cm2 of the distal surface area is 5 to 25, as taught by Furumori, in order to provide an improved dressing that provides a desirable amount of dressing permeability, as given by the surface area amount of the channel (Furumori, Paragraphs 110-111). Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 17, Paragraph 107 indicating the range is simply selected “depending upon intended usage” and “optionally”). Lastly, Examiner notes that since the claim value of 5 to 25 of the channel surface area is given by selecting the number of holes and dimension of each hole of Furumori as discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I).
Regarding claim 8, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses wherein the channels comprise channels of a first channel type, wherein each of the channels of the first channel type have a diameter of 25 um to about 2,500 um (Paragraphs 110 and 154, pores are a circular shape and thereby has a diameter, wherein the pore has an area of 0.09 to 3 mm2 such that the diameter is in the range of 0.33 mm to 1.95 mm; See MPEP 2144.05(I) prima facie case of obviousness as the disclosed range falls within and is narrower than the claimed range).
However, the combination of Furumori in view of Himmelsbach fails to explicitly disclose  channels of a second channel type and each of the channels of the second channel type have a diameter of about 250 um to about 10 mm and wherein the channels of the first channel type are different than the channels of the second channel type with respect to one or more of diameter, shape, and channel angle.
Rawlings teaches an analogous dressing (Col. 6, lines 40-50, dressing placed on top of skin) with analogous channels (Col. 6, lines 40-50, first layer with slits defining the channels) of a second channel type have a diameter of 250 um to 10 mm (Col. 6, line 43, diameter length of 0.35cm to 1cm; ; see MPEP 2144.05 regarding prima facia obviousness of overlapping ranges as the taught range of 0.35 to 1 cm falls within the claimed range of 0.25 to 10 mm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channels of Furumori in view of Himmelsbach, so that there channels of a second channel type that have a diameter of 250 um to 10 mm, as taught by Rawlings, in order to provide an improved dressing with enhanced channel having multiple different configurations of the perforations (Rawlings, Col. 6, lines 40-50), resulting in varying permeability properties. 
Therefore, the combination of Furumori in view of Himmelsbach in view of Rawlings discloses wherein the channels of the first channel type (Furumori, Paragraphs 110 and 154, pores are a circular shape and thereby has a diameter, wherein the pore has an area of 0.09 to 3 mm2 such that the diameter is in the range of 0.33 mm to 1.95 mm) are different than the channels of the second channel type (Rawlings, Col. 6, line 43, channels with diameter length of 0.35cm to 1cm) with respect to one or more of diameter (Furumori, Paragraphs 110 and 154, pores have diameter in the range of 0.33 mm to 1.95 mm; Rawlings, slits have diameter length of 0.35cm to 1cm), shape (Paragraphs 110 and 154, pores are a circular shape; Rawlings, Col. 6, line 46, straight slits), and channel angle (Furumori, Paragraphs 110-111, channels aligned with one another with angle of 90 degrees relative to tape; Rawlings, Col. 6, line 46-47, channel type in the form of two slits at right angles).
Regarding claim 13, the combination of Furumori in view of Himmelsbach discloses the invention as described above but fails to explicitly disclose one or more topical agents, wherein the one or more topical agents are selected from the group consisting of an anti-itch compound, an anti- inflammatory agent, an antibiotic, an anti-fungal agent, an anti-cancer agent, an antiviral agent, a natural marine extract, a natural biologic agent, and a mixture thereof. 
Rawlings teaches an analogous dressing (Col. 7, lines 35-36, dressing placed on top of skin) with one or more topical agents (Rawlings, Col. 7, lines 35-36, antibacterial incorporated into adhesive 4), wherein the one or more topical agents is an antibiotic.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sheet of the dressing of Furumori in view of Himmelsbach, so that there is an antibiotic topical agent, as taught by Rawlings, in order to provide an improved dressing with an enhanced sheet having antibacterial properties for ensuring sterility and minimizing pathogens (Rawlings, Col. 7, lines 35-36).
Regarding claim 18, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses an adhesive solution (Paragraph 57, pressure sensitive adhesive layer is an adhesive solution). 
However, the combination of Furumori in view of Himmelsbach fails to explicitly disclose a topical agent wherein the topical agent and the adhesive solution are admixed and wherein the admixture is applied to the wound in an area to come in contact with a periphery of the dressing thereby reducing the dressing becoming unattached to a wound area at the periphery.
Rawlings teaches an analogous dressing (Col. 7, lines 30-40, dressing placed on top of skin) with a topical agent (Col. 7, lines 35-36, antibacterial agent) wherein the topical agent and the analogous adhesive solution 4 (Col. 7, lines 35-36, adhesive 4 is an adhesive solution) are admixed (Rawlings, Col. 7, lines 35-36, adhesive 4 admixed with antibacterial agent) and wherein the admixture is applied to the wound in an area to come in contact with a periphery (Rawlings, Col. 7, lines 35-36 and Col. 13, lines 32-38, admixture of the adhesive and antibacterial contacts wound with the periphery of the dressing, such that the dressing is adhered around the wound to prevent unattachment) of the dressing thereby reducing the dressing becoming unattached to a wound area at the periphery.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adhesive solution of Furumori in view of Himmelsbach, so that there is a topical agent admixed with the adhesive solution, as taught by Rawlings, in order to provide an improved dressing with an enhanced adhesive solution having a topical agent that promotes healing and sterility of the wound (Rawlings, Col. 7, lines 35-36).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furumori (U.S. Patent Pub. No. 20070212520) in view of Himmelsbach et al. (WO 9939756 A2), as applied to claim 1, and in further view of Rolf (U.S. Patent Pub. No. 20070026056).
Regarding claim 9, the combination of Furumori in view of Himmelsbach discloses the invention as described above but fails to explicitly disclose an extract of one or more of jatropha, kelp, and hemp.
Rolf teaches an analogous dressing 1 (Paragraph 58, and Figure 1, antiviral adhesive patch 1) comprising an extract 21 (Paragraph 120, 127, and Figure 1, extract of essential hemp oil 21) of hemp.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the dressing of Furumori in view of Himmelsbach, so that there is an extract of hemp, as taught by Rolf, in order to provide an improved dressing having an extract of hemp essential oil yielding therapeutic properties and distinct fragrance (Rolf, Paragraph 120).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furumori (U.S. Patent Pub. No. 20070212520) in view of Himmelsbach et al. (WO 9939756 A2), as applied to claim 1, and in further view of Matsumura et al. (JP 3027002 B2).
Regarding claim 11, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses a moisture vapor permeability (Paragraphs 161 and 170, chemical binding-treated nonwoven fabric exhibits moisture permeability and the adhesive agent used for forming the pressure-sensitive adhesive layer has moisture permeability) of the dressing, and an area (Paragraphs 58 and 111, Pores are spaced apart in a longitudinal direction such that they form an area without channels) without channels. 
However, the combination of Furumori in view of Himmelsbach fails to explicitly disclose the moisture vapor permeability of the dressing when measured at 37°C and 100% to 10% relative humidity is at least 500 gms/ m2/24 hours.
Matsumura teaches an analogous dressing (Page 2/20, lines 36-39, dressing having layers to form a laminate) with the analogous moisture vapor permeability (Page 2/20, lines 36-39, dressing having moisture permeability of 300 gms/ m2/24 hours to 5000 gms/ m2/24 hours at 37*C and 100% to 10% relative humidity; see MPEP 2144.05(I) prima facie case of obviousness as the taught range overlaps with the claimed range) when measured at 37°C and 100% to 10% relative humidity is at least 300 gms/ m2/24 hours.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the moisture vapor permeability value of the dressing of Furumori in view of Himmelsbach, so that the value is at least 300 gms/ m2/24 hours, as taught by Matsumura, in order to provide an improved dressing with a desirable moisture permeability throughout the laminate of the dressing which will allow the wound under the dressing to heal in a moist condition without softening the skin surrounding the wound (Matsumura, Page 2/20, lines 36-41).
However, the combination of Furumori in view of Himmelsbach in view of Matsumura fails to explicitly disclose the moisture vapor permeability is at least 500 gms/ m2/24 hours.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the moisture vapor permeability from at least 300 gms/ m2/24 hours of Furumori in view of Himmelsbach in view of Matsumura, so that the moisture vapor permeability is at least 500 gms/ m2/24 hours as taught by Matsumura, in order to provide an improved dressing that provides a desirable amount of dressing moisture permeability, as given by the material and thickness of the dressing. Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 15, Paragraph 97 indicating the range is simply selected “preferably”). Lastly, Examiner notes that since the claim value of at least 5000 gms/ m2/24 hours is given by selecting the thickness and material with a value of  300 gms/ m2/24 hours to 5000 gms/ m2/24 hours as taught by Matsumura in the combination of Furumori in view of Himmelsbach in view of Matsumura, such that it has been held that a prior art reference that discloses an overlapping range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I).
Regarding claim 20, the combination of Furumori in view of Himmelsbach in view of Matsumura discloses the invention as described above and further discloses wherein other than the sheet (Furumori, Paragraphs 55-57, non-woven substrate sheet), the adhesive (Furumori, Paragraphs 55-57, pressure-sensitive adhesive layer disposed), and a liner (Furumori, Paragraph 181, release liner on a surface of the pressure-sensitive adhesive layer before the use to prevent contamination on a surface of the pressure-sensitive adhesive layer), the dressing comprises no other material layers (Furumori, Paragraphs 55-57 and 181).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Furumori (U.S. Patent Pub. No. 20070212520) in view of Himmelsbach et al. (WO 9939756 A2), as applied to claim 1, and in further view of Rawlings et al. (U.S. Patent No. 5010883) and Keener et al. (U.S. Patent Pub. No. 20110195625).
Regarding claim 12, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further discloses wherein the sheet has a thickness (Furumori, Paragraph 169, thickness of the nonwoven fabric).
However, the combination of Furumori in view of Himmelsbach fails to explicitly disclose (1) the thickness is between 0.05 and 0.25 mm (2) a tensile strength at break of 5 lbs per inch width (89 kg/meter width) and wherein the dressing is elongatable in a range of 20% to 30%. 
Rawlings teaches an analogous dressing (Col. 6, lines 14-15 and Figure 2, dressing placed on top of skin) wherein the analogous sheet 3 (Col. 6, lines 14-15 and Figure 2, first layer 3) has a thickness between 0.015 and 0.25 mm (Rawlings, Col. 6, lines 14-15, first layer 3 has thickness of 0.015 to 0.1 mm; see MPEP 2144.05 regarding prima facia obviousness of overlapping ranges as the taught range of 0.015 to 0.1 mm falls within the claimed range of .05 and 0.25 mm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the thickness of the sheet of Furumori in view of Himmelsbach, so that the thickness is between 0.015 and 0.25 mm, as taught by Rawlings, in order to provide an improved dressing with an enhanced sheet having a thickness that provides desirable skin support (Rawlings, Col. 6, lines 14-15).
However the combination of Furumori in view of Himmelsbach in view of Rawlings fails to explicitly disclose (1) the thickness is between 0.05 and 0.25 mm; (2) a tensile strength at break of 5 lbs per inch width (89 kg/meter width) and wherein the dressing is elongatable in a range of 20% to 30%.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the thickness of Furumori in view of Himmelsbach in view of Rawlings, so that the thickness is between 0.05 and 0.25 mm, as taught by Furumori and Rawlings, in order to provide an improved dressing that provides a desirable amount structural support and rigidity. Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 7, Paragraph 47 indicating the range is “can be” selected). Lastly, Examiner notes that since the claim value of 0.05 and 0.25 mm is given by selecting the thickness with a value of  0.015 to 0.1 mm as taught by Rawlings, such that it has been held that a prior art reference that discloses an overlapping range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I).
However the combination of Furumori in view of Himmelsbach in view of Rawlings as modified fails to explicitly disclose (2) a tensile strength at break of 5 lbs per inch width (89 kg/meter width) and wherein the dressing is elongatable in a range of 20% to 30%.
Keener teaches an analogous dressing 10 (Paragraphs 2, 6 and Figure 1, tape 10 having a fabric 100 and adhesive 200) comprising a tensile strength at break of 5 lbs per inch width (89 kg/meter width) (Paragraph 9, the fabric 100 has a tensile strength of 5 lbs/inch; see MPEP 2144.05 regarding prima facia obviousness of overlapping ranges as the taught amount of 5lbs/inch is claimed value of 5lbs/inch) and wherein the dressing 10 is elongatable in a range of 15% to 30% (Paragraph 10, the warp yarns have an elongation at break of about 15% to 30%).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tensile strength and elongation of the dressing of Furumori in view of Himmelsbach in view of Rawlings as modified, so that there is a tensile strength of 5 lbs per inch width and elongation range of 15% to 30%, as taught by Keener, in order to provide an improved dressing having desirable tensile and elongation tear characteristics that allows for increased conformability and application when applied to a user’s skin (Keener, Paragraphs 6 and 9-10).
However the combination of Furumori in view of Himmelsbach in view of Rawlings in view of Keener fails to explicitly disclose (2) the dressing is elongatable in a range of 20% to 30%.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elongation of 15% to 30% of Furumori in view of Himmelsbach in view of Rawlings in view of Keener, so that the elongation is 20% to 30%, as taught by Keener, in order to provide an improved dressing that provides a desirable amount of stretch. Also, Applicant appears to have placed no criticality on the claimed range (see Specification, Page 6, Paragraph 37 indicating the range is “about” the claimed value). Lastly, Examiner notes that since the claim value of 20% to 30% is given by a value of  15% to 30% as taught by Keener in the combination of Furumori in view of Himmelsbach in view of Rawlings in view of Keener, such that it has been held that a prior art reference that discloses an overlapping range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05(I). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furumori (U.S. Patent Pub. No. 20070212520) in view of Himmelsbach et al. (WO 9939756 A2), as applied to claim 15, and in further view of Rosenberg (CN 102223858 A).
Regarding claim 16, the combination of Furumori in view of Himmelsbach discloses the invention as described above but fails to explicitly disclose adding a topical agent to the distal side of the dressing.
Rosenberg teaches an analogous dressing 1 (Paragraph 118 and Figure 1, wound dressing 1) with adding a topical agent (Paragraph 202, antibacterial agent or an antibiotic solution or cream applied to the upper surface of the wound dressing, penetrating to the wound surface) to the analogous distal side (Paragraph 202, upper surface) of the analogous dressing 1.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the distal side of the dressing of Furumori in view of Himmelsbach, so that there is a topical agent applied to the distal side of the dressing, as taught by Rosenberg, in order to provide an improved dressing with an antibacterial agent applied onto the top surface of the wound dressing which penetrates through the wound dressing to reach the wound surface to combat infection (Rosenberg, Paragraph 202), without having to remove the entire dressing. 
Regarding claim 17, the combination of Furumori in view of Himmelsbach in view of Rosenberg discloses the invention as described above but fails to explicitly disclose wherein the dressing is not removed from the wound for at least 10 days.
Rosenberg further discloses wherein the analogous dressing 1 (Paragraph 118 and Figure 1) is not removed from the wound for at least 10 days (Paragraph 207, dressing on burn wound after 13 days provides healing).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an application of the dressing of Furumori in view of Himmelsbach in view of Rosenberg, so that the dressing is not removed from the wound for at least 10 days, as taught by Rosenberg, in order to provide an improved dressing that promotes healing of the wound after 10 days of application (Rosenberg, Paragraph 207).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Furumori (U.S. Patent Pub. No. 20070212520) in view of Himmelsbach et al. (WO 9939756 A2), as applied to claim 1, and in further view of Stenton (U.S. Patent Pub. No. 20030032980).
Regarding claim 19, the combination of Furumori in view of Himmelsbach discloses the invention as described above and further disclose a kit comprising the dressing (Furumori, Paragraphs 55-57, pressure-sensitive adhesive tape).
However, the combination of Furumori in view of Himmelsbach fails to explicitly disclose a container of a topical agent and an adhesive solution.
Stenton teaches an analogous kit 10 (Paragraphs 19, 29, 31, and Figure 1, kit comprising applicator 10) comprising a container 20 (Paragraph 29 and Figure 1, anti-microbial butyl cyanoacrylate formulation containing a soluble poloxamer based iodophor. The cyanoacrylate adhesive formulation is enclosed in a crushable glass ampoule that is itself enclosed in a flexible butyrate tube body 20) of a topical agent (Paragraph 31, the cyanoacrylate prepolymer can include therapeutic agents such as analgesics, anti-inflammatory agents, antimicrobial agents) and an adhesive solution (Paragraph 29, cyanoacrylate adhesive solution within the flexible butyrate tube body 20).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the kit of Furumori in view of Himmelsbach, to include a container of a topical agent and an adhesive solution, as taught by Stenton in order to provide an improved kit with a container of topical agent and adhesive solution for a user to desirably treat a wound area, (Stenton, Paragraph 29) prior and during application of the dressing onto the wound.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sessions (US 6794554 B2) teaches a dressing with channels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786